Motion by respondent to dismiss appeal denied, on condition that appellant perfect and be ready to argue or submit the appeal at the March Term, beginning March 4, 1963; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on ¡or before February 8, 1963. Motion by appellant for a stay, pending appeal, granted, on condition that appellant perfect and be ready to argue or submit the appeal at the March 1963 Term. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.